Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00203-CV

                                          G. Ted BALLARD,
                                               Appellant

                                                   v.

                                   WULFE INVESTMENTS LTD,
                                           Appellee

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-19017
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 24, 2013

DISMISSED FOR WANT OF PROSECUTION

           On March 27, 2013, we notified Appellant that the trial court clerk filed a notification of

late clerk’s record stating that the clerk’s record has not been filed because (1) Appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

Appellant is not entitled to appeal without paying the fee. We ordered Appellant to provide

written proof to this court on or before April 8, 2013, that either (1) the clerk’s fee has been paid

or arrangements have been made to pay the clerk’s fee; or (2) Appellant is entitled to appeal
                                                                                    04-13-00203-CV


without paying the clerk’s fee. We warned Appellant that if he failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(c). Costs of this appeal are taxed against

Appellant. See id. R. 43.4.


                                                     PER CURIAM




                                               -2-